DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2020 and 02/17/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercado (US 20150116569).
Regarding claim 1, Mercado teaches 
an optical imaging system (see fig. 1), comprising,
a first lens comprising positive refractive power (¶44, “a first lens element L1(101) with positive refractive power”; ¶96, f1=2.713 mm) and a convex image-side surface (shown below annotated fig. 1, labeled 1; Table 1B, L1 Surface (# 3) Radius R = -9.726); 
a second lens comprising negative refractive power (¶45, “a second lens element L2 (102) with negative refractive power”; ¶96, f2 = -3.862 mm); 
a third lens comprising negative refractive power (¶46, “a third lens element L3 (103) with negative refractive power”; ¶96, f3 = -21.521 mm); 
a fourth lens comprising negative refractive power (¶47, “a fourth lens element L4 (104) with negative refractive power”; ¶96, f4 = -3.176 mm) and an inflection point formed on an image-side surface thereof (shown below annotated fig. 1, labeled 2); and 
a fifth lens comprising positive refractive power (¶48, “a fifth lens element L5 (105) with positive refractive power”; ¶96, f5 = 4.898 mm) and a convex image-side surface (shown below annotated fig. 1, labeled 3; Table 1B, L5 Surface (S# 11) Radius R = -8.103).
    PNG
    media_image1.png
    538
    801
    media_image1.png
    Greyscale


Regarding claim 2, Mercado teaches the optical imaging system (see fig. 1) of claim 1, wherein the first lens comprises a convex object-side surface (Table 1B, L1 Surface (S#2) Radius R = 1.673).
Regarding claim 3, Mercado teaches the optical imaging system (see fig. 1) of claim 1, wherein the second lens comprises a convex object-side surface (Table 1B, L2 Surface (S# 4) Radius R = 11.643).
Regarding claim 4, Mercado teaches the optical imaging system (see fig. 1) of claim 1, wherein the second lens comprises a concave image-side surface (Table 1B, L2 Surface (S# 5) Radius R = 2.017).
Regarding claim 5, Mercado teaches the optical imaging system (see fig. 1) of claim 1, wherein the third lens comprises a concave object-side surface (Table 1B, L3 Surface (S# 6) Radius R=-213.666).
Regarding claim 7, Mercado teaches the optical imaging system (see fig. 1) of claim 1, wherein the fourth lens comprises a concave object-side surface and a concave image-side surface (Table 1B, L4 Surface (S# 8) Radius R = -4.521 and L4 Surface (S# 9) Radius R = 2.864).
Regarding claim 9, Mercado teaches the optical imaging system (see fig. 1) of claim 1, wherein the fifth lens comprises a convex object-side surface (Table 1 B, L5 Surface (S# 10) Radius R = 4.893).
Regarding claim 10, Mercado teaches the optical imaging system (see fig. 1) of claim 1, wherein TL/f<1.0 is satisfied, in which TL is a distance from an object-side surface of the first lens to an imaging plane, and f is an overall focal length of the optical imaging system (Table 1B, TL = 1.1684+0.1+0.23+0.7077+0.23+1.3137+0.23+0.1+0.7763+0.3039+0.23+0.3099=5.6999.)

Claims 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (US 9,864,171).
Regarding claim 11, Hsieh teaches an optical imaging system (see fig. 7 and table 7), comprising, 
a first lens comprising refractive power (410, Table 7, Lens 1 Focal Length = 2.93); 
a second lens comprising refractive power (420, Table 7, Lens 2 Focal Length = -5.42); 
a third lens comprising negative refractive power (430, Table 7, Lens 3 Focal Length = -62.13) and a convex object-side surface (431, Table 7, Lens 3 Surface #6 Curvature Radius = 9.103); 
a fourth lens (440) comprising a concave object-side surface (441, Table 7, Lens 4 Surface #8 Curvature Radius = -85.231) and a concave image-side surface (442,  Surface #9 Curvature Radius = 3.772); and 
a fifth lens comprising refractive power (450, Table 7, Lens 5 Focal Length = 31.64).
Regarding claim 12, Hsieh teaches the optical imaging system (see fig. 7) of claim 11, wherein the fifth lens comprises a convex image-side surface (452, Table 7, Lens 5 Surface #11 Curvature Radius = -51.026).
Regarding claim 13, Hsieh teaches the optical imaging system (see fig. 7) of claim 11, wherein 0.15<R1/f<1.5 is satisfied (Table 7, R1 = 1.501, f = 5.43, R1/f = 0.28, 0.15<0.28<1.5), in which R1 is a radius of curvature of an object-side surface of the first lens, and f is an overall focal length of the optical imaging system.
Regarding claim 14, Hsieh teaches the optical imaging system (see fig. 7) of claim 11, wherein -3.5<f/f2<-0.5 is satisfied (Table 7, f =5.43, f2 = -5.42, f/f2 = 1.002, -3.5 < 1.002 < -0.5), in which f is an overall focal length of the optical imaging system, and f2 is a focal length of the second lens.
Regarding claim 15, Hsieh teaches the optical imaging system (see fig. 7) of claim 11, wherein 0.1<d34/TL<0.7 is satisfied (Table 7, d34 = 0.711, TL = 0.091+0.050+0.2+0.225+0.908+0.711+0.552+0.086+0.7+0.3+0.21+0.472 = 4.505, d34/TL = 0.16, 0.1 < 0.16 <0.7), in which d34 is a distance from an image-side surface of the third lens to an object-side surface of the fourth lens, and TL is a distance from an object-side surface of the first lens to an imaging plane.
Regarding claim 16, Hsieh teaches the optical imaging system (see fig. 7) of claim 11, wherein 1.60<Nd5<1.75 is satisfied (Table 7, Nd5 = 1.639, 1.60 < 1.639 <1.75), in which Nd5 is a refractive index of the fifth lens.
Regarding claim 17, Hsieh teaches the optical imaging system (see fig. 7) of claim 11, wherein 0.3 < tan                         
                            θ
                        
                     < 0.5 is satisfied (Table 7, HFOV = 21.7 deg, tan(21.7 deg) = 0.4, 0.3 < 0.4 < 0.5), in which                         
                            θ
                        
                     is equal to half a field of view of the optical imaging system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170085764) in view of Hsieh et al. (US 9,864,171).
Regarding claim 18, Kim teaches 
a mobile terminal (see fig. 2A), comprising, 
a first camera module comprising a first optical imaging system (first camera module 210) configured to capture an image of a subject at a close distance (¶139); and 
a second camera module comprising a second optical imaging system (second camera module 220) configured to capture an image of the subject at a long distance (¶140, “longer focal length”).
Kim does not specifically teach the second optical imaging system comprises 
a first lens comprising refractive power and a convex object-side surface, 
a second lens comprising refractive power and a convex object-side surface, 
a third lens comprising refractive power and a concave image-side surface, 
a fourth lens comprising refractive power, a concave object-side surface, and a concave image-side surface, and 
a fifth lens comprising refractive power and a convex image-side surface.
However, Hsieh teaches the second optical imaging system (see fig. 7) comprises 
a first lens comprising refractive power (410, Table 7, Lens 1 Focal Length =2.93) and a convex object-side surface (411, Table 7, Lens 1 Surface #1 Curvature Radius = 1.501), 
a second lens comprising refractive power (420, Table 7, Lens 2 Focal Length = -5.42) and a convex object-side surface (421, Table 7, Lens 2 Surface #4 Curvature Radius = 11.837), 
a third lens comprising refractive power (430, Table 7, Lens 3 Focal Length = -62.13) and a concave image-side surface (432, Table 7, Lens 3 Surface #7 Curvature Radius = 7.117), 
a fourth lens comprising refractive power (440, Table 7, Lens 4 Focal Length = -6.62), a concave object-side surface (441, Table 7, Lens 4 Surface# 8 Curvature Radius = -85.231), and a concave image-side surface (442, Table 7, Lens 4 Surface #9 Curvature Radius = 3.772), and 
a fifth lens comprising refractive power (450, Table 7, Lens 5 Focal Length = 31.64) and a convex image-side surface (452, Table 7, Lens 5 Surface #11 Curvature Radius = -51.025).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the mobile terminal of Kim with the second optical imaging system comprises a first lens comprising refractive power and a convex object-side surface, a second lens comprising refractive power and a convex object-side surface, a third lens comprising refractive power and a concave image-side surface, a fourth lens comprising refractive power, a concave object-side surface, and a concave image-side surface, and a fifth lens comprising refractive power and a convex image-side surface of Hsieh for the purpose of enhancing the image quality (col. 8, lines 63-68).
Regarding claim 19, Kim in view of Hsieh teaches the invention as set forth above and Kim further teaches the first optical imaging system comprises four or more lenses (¶162, first camera module 410 can include a standard lens assembly 411 shown in fig. 5(a), first lens 502, second lens 503, third lens 504, and a fourth lens 505).
Regarding claim 20, Kim in view of Hsieh teaches the invention as set forth above and Kim further teaches the first optical imaging system has a wide field of view of 50 degrees or higher (¶139, field of view within a range from 60 degrees to 80 degrees; fig. 5(a)).
Regarding claim 21, Kim in view of Hsieh teaches the invention as set forth above  but does not specifically teach the second optical imaging system has a narrow field of view of 40 degrees or below.
However, Hsieh teaches the second optical imaging system has a field of view of 43.4 deg. (Table 7)  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Therefore, since this difference in prior art value and the claimed range is so minimal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide in the zoom lens system of Kim the additional feature of having the field of view of 40 degrees or below within the claimed range since this range closely approximates the suggested value taught by Hsieh.
Regarding claim 22, Kim in view of Hsieh teaches the invention as set forth above but does not specifically teach the first and second optical imaging system being substantially the same length. 
However, it should be noted that Kim  figure 2a can be visually shown that the second camera module 220 and first camera module 210 are substantially the same length and stated in ¶144, ¶163, and ¶171, it is a matter of design choice by the inventor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal as taught by Kim in view of Hsieh, to have the overall length of the first optical imagining system is substantially the same as an overall length of the second optical imaging system, as a matter of design choice, in order to fit the components into the casing (¶100).
 Regarding claim 23, Kim in view of Hsieh teaches the invention as set forth above but does not specifically teach a ratio of the overall length of the second optical imaging system to the overall length of the first optical imaging system range from 0.8 to 1.00.
However, it should be noted that Kim figure 2a can be visually shown that the
second camera module 220 and first camera module 210 are substantially the same length and close to the ratio 1.0 and stated in ¶144, ¶163, and ¶171, it is a matter of design choice by the inventor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal as taught by Kim to have the ratio of the overall length of the second optical imaging system to the overall length of the first optical imaging system range from 0.8 to 1.0, as a matter of design choice, in order to fit the components into the casing (¶100).
	Regarding claim 24, Kim in view of Hsieh teaches the invention as set forth above but does not specifically teach a ratio of the overall length of the second optical imaging system to a height of the mobile terminal is equal to or less than 0.8.
However, it should be noted that Kim figure 2a can be visually shown that the second camera module 220 to the height of mobile terminal 100 is very close to 0.8 and stated in ¶144, ¶163, and ¶171, it is a matter of design choice by the inventor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal as taught by Kim, to have a ratio of the overall length of the second optical imaging system to a height of the mobile terminal is equal to or less than 0.8, as a matter of design choice, in order to fit the components into the casing (¶100).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No. 10,746,969. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Application 16/928232
US 10,746,969
1. An optical imaging system, comprising: 
a first lens comprising positive refractive power and a convex image-side surface; 
a second lens comprising negative refractive power; 
a third lens comprising negative refractive power; 
a fourth lens comprising negative refractive power and an inflection point formed on an image-side surface thereof; 
and a fifth lens comprising positive refractive power and a convex image-side surface.
1. An optical imaging system, comprising: 
a first lens comprising positive refractive power and a convex image-side surface; 
a second lens comprising negative refractive power; 
a third lens comprising refractive power; 
a fourth lens comprising negative refractive power and an inflection point formed on an image-side surface thereof; 
and a fifth lens comprising positive refractive power and a convex image-side surface, 
wherein a focal length of the fifth lens is in a range of 16.0 to 24.0 mm.
2. The optical imaging system of claim 1, wherein the first lens comprises a convex object-side surface.
2. The optical imaging system of claim 1, wherein the first lens comprises a convex object-side surface.
3. The optical imaging system of claim 1, wherein the second lens comprises a convex object-side surface.
3. The optical imaging system of claim 1, wherein the second lens comprises a convex object-side surface.
4. The optical imaging system of claim 1, wherein the second lens comprises a concave image-side surface.
4. The optical imaging system of claim 1, wherein the second lens comprises a concave image-side surface.
5. The optical imaging system of claim 1, wherein the third lens comprises a concave object-side surface.
5. The optical imaging system of claim 1, wherein the third lens comprises a concave object-side surface.
6. The optical imaging system of claim 1, wherein the third lens comprises a convex object-side surface.
6. The optical imaging system of claim 1, wherein the third lens comprises a convex object-side surface.
7. The optical imaging system of claim 1, wherein the fourth lens comprises a concave object-side surface and a concave image-side surface.
7. The optical imaging system of claim 1, wherein the fourth lens comprises a concave object-side surface and a concave image-side surface.
8. The optical imaging system of claim 1, wherein the fifth lens comprises a concave object-side surface.
8. The optical imaging system of claim 1, wherein the fifth lens comprises a concave object-side surface.
9. The optical imaging system of claim 1, wherein the fifth lens comprises a convex object-side surface.
9. The optical imaging system of claim 1, wherein the fifth lens comprises a convex object-side surface.
10. The optical imaging system of claim 1, wherein TL/f<1.0 is satisfied, in which TL is a distance from an object-side surface of the first lens to an imaging plane, and f is an overall focal length of the optical imaging system.
10. The optical imaging system of claim 1, wherein TL/f<1.0 is satisfied, in which TL is a distance from an object-side surface of the first lens to an imaging plane, and f is an overall focal length of the optical imaging system.
11. An optical imaging system, comprising: a first lens comprising refractive power; a second lens comprising refractive power; a third lens comprising negative refractive power and a convex object-side surface; a fourth lens comprising a concave object-side surface and a concave image-side surface; and a fifth lens comprising refractive power.
11. An optical imaging system, comprising: a first lens comprising refractive power; a second lens comprising refractive power; a third lens comprising refractive power and a convex object-side surface; a fourth lens comprising a concave object-side surface and a concave image-side surface; and a fifth lens comprising refractive power, wherein a focal length of the fifth lens is in a range of 16.0 to 24.0 mm.
12. The optical imaging system of claim 11, wherein the fifth lens comprises a convex image-side surface.
12. The optical imaging system of claim 11, wherein the fifth lens comprises a convex image-side surface.
13. The optical imaging system of claim 11, wherein 0.15<R1/f<1.5 is satisfied, in which R1 is a radius of curvature of an object-side surface of the first lens, and f is an overall focal length of the optical imaging system.
13. The optical imaging system of claim 11, wherein 0.15<R1/f<1.5 is satisfied, in which R1 is a radius of curvature of an object-side surface of the first lens, and f is an overall focal length of the optical imaging system.
14. The optical imaging system of claim 11, wherein -3.5<f/f2<-0.5 is satisfied, in which f is an overall focal length of the optical imaging system, and f2 is a focal length of the second lens.
14. The optical imaging system of claim 11, wherein −3.5<f/f2<−0.5 is satisfied, in which f is an overall focal length of the optical imaging system, and f2 is a focal length of the second lens.
15. The optical imaging system of claim 11, wherein 0.1<d34/TL<0.7 is satisfied, in which d34 is a distance from an image-side surface of the third lens to an object-side surface of the fourth lens, and TL is a distance from an object-side surface of the first lens to an imaging plane.
15. The optical imaging system of claim 11, wherein 0.1<d34/TL<0.7 is satisfied, in which d34 is a distance from an image-side surface of the third lens to an object-side surface of the fourth lens, and TL is a distance from an object-side surface of the first lens to an imaging plane.
16. The optical imaging system of claim 11, wherein 1.60<Nd5<1.75 is satisfied, in which Nd5 is a refractive index of the fifth lens.
16. The optical imaging system of claim 11, wherein 1.60<Nd5<1.75 is satisfied, in which Nd5 is a refractive index of the fifth lens.
17. The optical imaging system of claim 11, wherein 0.3<tan                                     
                                        θ
                                    
                                <0.5 is satisfied, in which                                     
                                        θ
                                    
                                 is equal to half a field of view of the optical imaging system.
17. The optical imaging system of claim 11, wherein 0.3<tan θ<0.5 is satisfied, in which θ is equal to half a field of view of the optical imaging system.
18. A mobile terminal, comprising: a first camera module comprising a first optical imaging system configured to capture an image of a subject at a close distance; and a second camera module comprising a second optical imaging system configured to capture an image of the subject at a long distance, wherein the second optical imaging system comprises a first lens comprising refractive power and a convex object-side surface, a second lens comprising refractive power and a convex object-side surface, a third lens comprising refractive power and a concave image-side surface, a fourth lens comprising refractive power, a concave object-side surface, and a concave image-side surface, and a fifth lens comprising refractive power and a convex image-side surface.
18. A mobile terminal, comprising: a first camera module comprising a first optical imaging system configured to capture an image of a subject at a close distance; and a second camera module comprising a second optical imaging system configured to capture an image of the subject at a long distance, wherein the second optical imaging system comprises a first lens comprising refractive power and a convex object-side surface, a second lens comprising refractive power and a convex object-side surface, a third lens comprising refractive power and a concave image-side surface in a paraxial region, a fourth lens comprising refractive power, a concave object-side surface, and a concave image-side surface, and a fifth lens comprising refractive power and a convex image-side surface, wherein a focal length of the fifth lens is in a range of 16.0 to 24.0 mm.
19. The mobile terminal of claim 18, wherein the first optical imaging system comprises four or more lenses.
19. The mobile terminal of claim 18, wherein the first optical imaging system comprises four or more lenses.
20. The mobile terminal of claim 18, wherein the first optical imaging system has a wide field of view of 50 degrees or higher.
20. The mobile terminal of claim 18, wherein the first optical imaging system has a wide field of view of 50 degrees or higher.
21. The mobile terminal of claim 18, wherein the second optical imaging system has a narrow field of view of 40 degrees or below.
21. The mobile terminal of claim 18, wherein the second optical imaging system has a narrow field of view of 40 degrees or below.
22. The mobile terminal of claim 18, wherein an overall length of the first optical imaging system is substantially same as an overall length of the second optical imaging system.
22. The mobile terminal of claim 18, wherein an overall length of the first optical imaging system is substantially same as an overall length of the second optical imaging system.
23. The mobile terminal of claim 18, wherein a ratio of the overall length of the second optical imaging system to the overall length of the first optical imaging system range from 0.8 to 1.0.
23. The mobile terminal of claim 18, wherein a ratio of the overall length of the second optical imaging system to the overall length of the first optical imaging system range from 0.8 to 1.0.
24. The mobile terminal of claim 18, wherein a ratio of the overall length of the second optical imaging system to a height of the mobile terminal is equal to or less than 0.8.
24. The mobile terminal of claim 18, wherein a ratio of the overall length of the second optical imaging system to a height of the mobile terminal is equal to or less than 0.8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872   

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/8/22